DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/02/2022 have been fully considered but they are not persuasive. Please see response below:
In response to applicant argument, as such, Shapira does not disclose a first working front end and a second front end operatively connected to the same antenna and, the first working front end designed to monitor over at least one wireless working channel while the second front end transmits over a different wireless working channel (Examiner respectfully disagree with the applicant, Shapira clearly discloses sharing the same antenna for auxiliary chain and primary TX/RX chain, see para. 0023-0024, 0026, 0044 and 0060, auxiliary chain is monitoring while primary chain is TX/RX).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-8, 12, 14-15, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shapira (US 2014/0355532 A1).
Regarding claim 1, Shapira discloses a method for wireless data transportation (see abstract), the method comprising: monitoring (see para. 0034, in-service monitoring), by a first working front end (see Figure 1, front-end 24D, primary TX/RX) operatively connected to antenna (see Figure 1, antenna shown in 24D), over the at least one wireless working channel for at least one of radar, energy, and network quality (see figure 2, step 130, para. 0034 and 0042, monitors for radar signal on a working or used channel), the first working front end designed to monitor over the at least one working channel (see para. 0034 and 0042, working or used channel monitors for radar signal) while a second working front end operatively connected to the antenna transmits see Figure 1, para. 0024, second channel can be auxiliary channel); evaluating, by the first working front end, the at least one wireless working channel for acceptability of communications based on the monitoring (see Figure 2, para, 0039-0043 and 0049, radar detection circuitry on a working channel determines to switch to an alternative channel); and switching, by the working front end, the at least one wireless working channel to a next wireless channel when the at least one wireless working channel is not acceptable for communications (see Figure 2, para. 0034 and 0039-0043, evaluation of alternate channels free from radar signal and switching to an alternative channel; para. 0049,  channel switching by detection of radar signal or degradation of communication quality).
Regarding claims 2, 8, and 14, Shapira discloses wherein the at least one wireless working channel and the next wireless channel occupy the 5 gigahertz (GHz) 
Regarding claims 3,and 15, Shapira discloses wherein the at least one wireless working channel and the next wireless channel are one of Dynamic Frequency Selection (DFS) channels and non-DFS channels (see para. 0033 and 0035 DFS and non-DFS channels).
Regarding claim 5, Shapira discloses wherein the data is audio data (see Figure 1, para. 0017).
	Regarding claim 7, Shapira discloses a method for prescreening wireless channels for data transportation, the method comprising: monitoring, by a monitoring front end (see figure 1, front-ends 24A-D; see para. 0034, in-service monitoring) operatively connected to an antenna, a Dynamic Frequency Selection (DFS) channel for at least one of radar and energy (see para. 0035 and 0042, monitors for radar signal on a different channel), the monitoring front end is designed to monitor DFS channel while a working front operatively connected to the antenna transmits on a different DFS channel (see Figure 1, para. 0024 and 0060, primary and auxiliary channel shares the same antenna, one channel can monitor while other is TX/RX) ; identifying, by the monitoring front end, the presence of radar or energy over the DFS channel (see para. 0035 and 0042, presence of radar signal  on a working  and DFS channel); determining, by the monitoring front end, a next DFS channel (see Figure 2, para, 0039-0043 and 0049, radar detection circuitry on a working channel determines to switch to an alternative channel, a DFS channel); and switching, by the monitoring front end, the monitoring of the DFS channel to the next DFS channel (see Figure 2, para. 0034 and 
Regarding claim 12, Shapira discloses a system for data transportation over a wireless network, the system comprising: a master device comprising: a first front end (see Figure 1, front-ends 24A-24D) for transmitting data over at least one wireless working channel (see para. 0034, 0042 and 0048, transmitting data over a working channel), the first front end operatively connected to an antenna (see Figure 1, Chain 4, para. 0024), a  second front end for monitoring at least one wireless prescreened channel (see Figure 1, front-ends 24A-24D); para. 0034 and 0035, monitor channels for the radar signals), the second front end operatively connected to the antenna (see Figure 1A, para. 0024 and 0060, primary and auxiliary channel shares the same antenna and one can monitor while the other is TX/RX), and the second front end designed to monitor the at least one wireless prescreened channel while the first front end transmits over the at least one wireless working channel (see para. 0026, auxiliary channel used for analyzing alternative channel); a radar and energy detector unit for detecting the presence of radar or energy over the at least one wireless working channel (see Figure 2, step 130;  para. 0034, check for radar signal during communication) and the at least one wireless prescreened channel (see Figure 2, step 134; para. 0036, auxiliary chain 40 to evaluate presence of radar on an alternate channel); and a baseband processor (see para. 0007, baseband circuitry) for transitioning from the at least one wireless working channel to the at least one wireless prescreened channel when communication over the at least one wireless working 
	Regarding claim 17, Shapira discloses a device for wireless data transportation, the device (see Figure 1, para. 0017, WLAN device 20) comprising: a first front end (see Figure1, front-ends 24A-24D) for transmitting data over at least one wireless working channel (see para. 0004, 0009, and 0018, front ends 24A-24D, primary communication channel for TX/RX chains), the first front end operatively connected to an antenna (see Figure 1, chain 4 connected to an antenna which is shred between primary channel and auxiliary channel); a second front end for monitoring at least one wireless prescreened channel (see para. 0005 and 0036, uses auxiliary chain for evaluating signal activity), the second front end designed to monitor the at least one wireless prescreened channel while the first front end transmits over the at least one wireless channel (see para. 0023-0024, analyzing by auxiliary channel for free of radar channels); a radar and energy detector unit for detecting the presence of radar or energy over the at least one wireless working channel and the at least one wireless prescreened channel (see para. 0035-0037, detecting presence of radar and switching to alternative channel); and a processor controller for transitioning from the at least one wireless working channel to the at least one wireless prescreened channel when communication over the at least one wireless working channel is no longer acceptable (see para. 0035-0037 and 0049, working channel to alternate channel switching by detection of radar signal and by degradation of signal quality).
Regarding claim 19, Shapira discloses further comprising a baseband processor to modulate or encode the data (see para. 0018-0020, baseband circuitry to modulate and demodulate data).
	Regarding claim 20, Shapira discloses further comprising an antenna coupled to a for providing radio frequency (RF) data over the first front end and second front end (see Figure 1, para. 0017-0019, each front end has an antenna coupled to tx/rx data).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shapira in view of Green et al. (US 2017/0034707 A1, hereinafter “Green”).
Regarding claims 4 and 9, Shapira discloses all the subject matter but fails to mention further comprising selecting the next wireless channel from a ranked list of Dynamic Frequency Selection (DFS) channels and non-DFS channels. However, Green from a similar field of endeavor discloses further comprising selecting the next wireless channel from a ranked list of Dynamic Frequency Selection (DFS) channels and non-DFS channels (see para. 0039, candidate channels list with weighing factor). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Green channel ranking scheme into Shapira alternate channel selection scheme. The method can be implemented in an AP. The motivation of doing this is to provide intelligent channel selection during dynamic frequency selection operation (see para. 0007).
Regarding claim 10, Shapira discloses all the subject matter but fails to mention further comprising: determining that radar has been detected over the next DFS from the ranked list of DFS channels over a predetermined period of time; and selecting a next channel in the ranked list of DFS channels that radar has not been detected over the predetermined period of time. However, Green from a similar field of endeavor 
Regarding claim 11, Shapira discloses all the subject matter but fails to mention wherein the next DFS channel is monitored for 60 seconds without finding a radar signal before switching the DFS channel to the next DFS channel. However, Green from a similar field of endeavor discloses wherein the next DFS channel is monitored for 60 seconds without finding a radar signal before switching the DFS channel to the next DFS channel (see para. 0047, channel scanning for 60 seconds for detecting radar signal). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Green channel ranking scheme into Shapira alternate channel selection scheme. The method can be implemented in an AP. The motivation of doing this is to provide intelligent channel selection during dynamic frequency selection operation (see para. 0007).

Claims 6, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shapira in view of Ohashi (US 2010/0232453 A1).
Regarding claims 6, 16 and 18, Shapira discloses all the subject matter but fails to mention wherein the data is uncompressed Pulse-code Modulation (PCM) audio data. However, Ohashi from a similar field of endeavor discloses wherein the data is uncompressed Pulse-code Modulation (PCM) audio data (see para. 0019). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Ohashi PCM scheme into Shapira wireless device. The method can be implemented in an AP or station. The motivation of doing this is to provide robust and secure data communication.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shapira in view of Biswas et al. (US 2006/0045220, hereinafter “Biswas”).
Regarding claim 13, Shapira discloses all the subject matter but fails to mention wherein the at least one slave device comprises an RF front end for providing network quality metrics. However, Beattie from a similar field of endeavor discloses wherein the at least one slave device comprises an RF front end for providing network quality metrics (see Figure 4, para. 0018, RF front 72 end may measure quality metrics). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Biswas RF front end quality measurement scheme into Shapira front end monitoring scheme. The method can be implemented in a mobile device. The motivation of doing this is to provide optimal channel selection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463